20Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

2. The amendment filed on May 25, 2022 has been received and made of record. In response to Non-Final Office Action mailed on February 02, 2022, applicants amended claims 1, 14-16, 20, and 23 of which claims 1, 14, and 23 are independent claims. Dependent claims 2-13, 17-19, 21, 22, and 24-26 are maintained. NO claim has been cancelled or added as new claim after the Non-Final Office Action. Therefore, claims 1-26 are pending for consideration.

Response to Arguments

3.	Amendment of Specification/Drawings is accepted by the office and therefore, objection to Specification/Drawings has been withdrawn.

Information Disclosure Statement
4.	The information disclosure statement (IDS) submitted on May 25, 2022 was filed along with the mailing date of the amendment.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter

5.	Claims 1-26 are allowed.

6.	The following is a statement of reasons for the indication of allowable subject matter:  

Claim 1: None of the cited prior arts, on record, alone or in combinations, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, ”----, wherein the plurality of receiver electrodes is configured for being sensed differentially and wherein the plurality of transmitter electrodes is configured for being driven with a plurality of stimulation signals(H0-H3, fig.5A; H0-H3’, fig.5B) such that electrostatic fringe field coupling of the plurality of transmitter electrodes and the plurality of receiver electrodes includes a spatially patterned arrangement of electrostatic fringe field couplings above a threshold and electrostatic fringe field couplings below the threshold along a first axis of the two-axis array of touch nodes, wherein the electrostatic fringe field couplings above the threshold are separated along the first axis by one or more of the electrostatic fringe field couplings below the threshold in the spatially patterned arrangement(figs.5A&5B and related text of the specification submitted on May 20, 2021)” with all other limitations cited in claim 1. 
Claim 14: None of the cited prior arts, on record, alone or in combinations, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, ”-----, wherein the plurality of second touch electrodes is configured for being sensed differentially and wherein capacitive coupling of the plurality of first touch electrodes configured as transmitter electrodes and the plurality of second touch electrodes configured as receiver electrodes is spatially patterned such that capacitive couplings above a threshold are separated along a first axis of the two-axis array of touch nodes by one or more capacitive couplings below the threshold(figs.5A&5B and related text of the specification submitted on May 20, 2021)“ with all other limitations cited in claim 14.

Claims 23: None of the cited prior arts, on record, alone or in combinations, provide a reasonable motivation to fairly teach or suggest the applicants’ claimed invention, ”-----, wherein a first group of the plurality of transmitter electrodes are interconnected by a first plurality of transmitter routing traces of the plurality of transmitter routing traces, and each of the first plurality of transmitter routing traces is parallel to an immediately subsequent transmitter routing trace of the first plurality of transmitter routing traces(fig.8 and related text of the specification submitted on May 20, 2021)“ with all other limitations cited in claim 23. 

[OTAGAKI et al.(US 2020/0326828 A1) teaches a mutual capacitance touch sensor panel(touch sensor array 202, fig.2, Para-23) comprising: a plurality of touch electrodes(Para-23) including a plurality of transmitter electrodes(205(1): 205(4) or 210(1):210(4), fig.2) and a plurality of receiver electrodes (210(1): 210(4) or 205(1):205(4)) interleaved with the plurality of transmitter electrodes(fig.2), the plurality of touch electrodes interconnected into groups forming a two-axis array of touch nodes(vertical and/or horizontal direction); and
a plurality of routing traces(fig.2) including a plurality of transmitter routing traces(220 or 230) and a plurality of receiver routing traces(230 or 220), wherein the plurality of transmitter routing traces interconnect the plurality of transmitter electrodes(205 or 210, fig.2) and the plurality of receiver routing traces interconnect the plurality of receiver electrodes(210 or 205, fig.2), wherein the plurality of transmitter routing traces or the plurality of receiver routing traces are oriented differently(diagonally) than the two-axis array(vertical and/or horizontal direction).

Xie et al.(US 2017/0285806 A1) teaches a mutual capacitance touch sensor panel(touch display apparatus, Para-2) comprising: a plurality of touch electrodes(fig.1) including a plurality of transmitter electrodes(2 or 1, fig.1, Para-41) and a plurality of receiver electrodes(1, or 2) interleaved with the plurality of transmitter electrodes(fig.1), the plurality of touch electrodes interconnected into groups forming a two-axis array of touch nodes(fig.1); wherein the plurality of transmitter electrodes is configured for being driven with a plurality of stimulation signals(Para-51) such that electrostatic fringe field(fringe capacitance, Para 55-57, 64) coupling of the plurality of transmitter electrodes(1 or 2) and the plurality of receiver electrodes(2 or 1) includes a spatially patterned arrangement of electrostatic fringe field couplings above a threshold(IS2, fig.1) and electrostatic fringe field couplings below the threshold(IS1, fig.1) along a first axis(vertical/horizontal direction) of the two-axis array of touch nodes(figs.1&5), wherein the electrostatic fringe field couplings (IS2) above the threshold are separated along the first axis by one or more of the electrostatic fringe field couplings below the threshold(IS1) in the spatially patterned arrangement(figs.1,5,6&8-10).

Geaghan(US 2016/0342265 A1) teaches mutual capacitance touch systems, wherein the plurality of transmitter electrodes is configured for being driven with a plurality of stimulation signals(621, 622, fig.6; 821, 822, fig.8)such that electrostatic fringe field coupling of the plurality of transmitter electrodes and the plurality of receiver electrodes includes a spatially patterned arrangement of electrostatic fringe field(Para-36, 39, 40, 42, 44, 52).

None of the cited references, on record, alone or in combination provides a reasonable motivation to fairly teach or suggest the applicants’ claimed invention mentioned above.

Claims 2-13, 15-22 and 24-26 are allowed because of their dependency on the allowed base claims respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD SAIFUL A SIDDIQUI whose telephone number is (571)270-1530.  The examiner can normally be reached on Mon-Fri: 9:00AM - 5:30PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lun-Yi Lao can be reached on (571) 272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MD SAIFUL A SIDDIQUI/Primary Examiner, Art Unit 2692